Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of instant independent claim 1, particularly: 
a reversible refrigeration cycle system including a flow-reversing multi-way valve and a first heat exchanger provided with a flow path switching valve for switching the heat exchanger’s flow paths between a series state and a parallel state and further provided with a controller configured to switch the flow path switching device, and further having a controller for switching the flow path switching valve when the multi-way valve is switched from a first state to a second state and, in this switching process, maintaining a connection state if a difference between the refrigerant inlet temperature and the refrigerant outlet temperature of the heat exchanger decreases and return it to its previous connection state if the temperature difference increases.

    PNG
    media_image1.png
    762
    529
    media_image1.png
    Greyscale

A system of similar structure is taught by Japanese Publication No. 2001/099510 A to Koizumi, a copy of which was provided by the applicant with the Information Disclosure Statement of 21 February 2019.  Koizumi teaches in the English language 
Koizumi does not teach or suggest the control of the system including reverting a switching between series and parallel connection for one of the heat exchangers based on whether a temperature difference increases or decreases based on the switching as recited in instant independent claim 1, but instead teaches only that the indoor heat exchanger be used in parallel arrangement in a cooling or defrosting operation and in series arrangement in a heating operation, and that the outdoor heat exchanger should be used in parallel arrangement in a heating or defrosting operation and in series arrangement in a cooling operation.

US Publication No. 2017/0282689 A1 to Miyakoshi teaches in ¶ 6, an air conditioning system in which, when an operation mode of the system switches, for example between a heating mode and a dehumidifying and cooling mode, a heat exchanger temperature may fall short of a predetermined temperature set as a target temperature but which is not achievable due to instant operating conditions, and that in this case the system may repeatedly switch modes and switch back as the refrigeration cycle of the system is not capable of providing the required capacity.  Miyakoshi does not 

US Publication No. 2012/0260678 A1 to Yoshida teaches in ¶ 68 that in controlling an air conditioner, it is desirable that when the temperature difference between a condenser and a compressor discharge is excessive, operations of the system may be harmed as a result of reduced refrigerant flow to the evaporator.  While this teaching suggests that it is desirable, at least within certain ranges, to prevent an excessive increase of the temperature difference across a condenser, it is not sufficient to motivate one of ordinary skill in the art to control a condenser according to the operations of the present invention, reverting a change between serial and parallel flow paths should it be found that the change does not result in a reduced temperature difference as taught in instant independent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        21 July 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763